ALLOWANCE
Response to Amendment
The applicant’s amendment filed 10/13/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/09/2021 and 08/24/2021 was filed and is being considered by the examiner.

Reasons for Allowance
Claim(s) 1, 3, 5-8, 22, and 26 is/are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a display, comprising a plurality of pixels, and a backlight configured to produce backlight illumination for the plurality of pixels, wherein the backlight comprises a printed circuit board, a plurality of light-emitting diodes mounted on the printed circuit board, at least one light spreading layer formed over the printed circuit board that spreads light received from the plurality of light-emitting diodes, and a color conversion layer above the at least one light spreading layer, wherein the color conversion layer includes a phosphor layer having a first upper surface and a first lower surface, and reflective structures, wherein the phosphor layer comprises a first plurality of quantum dots that convert light of a first color from the plurality of light-emitting diodes to light of a second color, wherein the phosphor layer comprises a second plurality of quantum dots that convert light of the first color from the plurality of light-emitting diodes to light of a third as specifically called for the claimed combinations.
The closest prior art, Yamamoto et al (US 2018/0182940 A1), does not include a phosphor layer having a first upper surface and a first lower surface, wherein the reflective structures have a second upper surface and a second lower surface, wherein the second upper surface is coplanar with the first upper surface, and wherein the second lower surface is interposed between the first lower surface and the first upper surface as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Yamamoto et al reference in the manner required by the claims. 
To clarify the allowance, the applicant has amended claim 1 to clearly recite that the reflective structures in question are disposed between the upper and lower surface of the phosphor layer, in an interposed manner. In addition to other missing elements not taught by the prior art, there is no motivation to modify Yamamoto et al in this manner, and doing so would is taught away from as their current placement in the reference is critical to their intended function.
In regard to independent claims 6 and 22, the shape of the reflective structures is additionally detailed, however, no restriction is required—the additional features on the connected web of reflective structures area merely narrower embodiments are the main invention allowed in claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/C.E.D/Examiner, Art Unit 2875                                                                                                                                                                                                        
/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875